Citation Nr: 1015194	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  95-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma to include headaches.  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to December 29, 2003 for degenerative joint disease of 
the right knee; entitlement to an initial rating in excess of 
20 percent prior to May 11, 2004 for degenerative joint 
disease of the right knee; and entitlement to an initial 
rating in excess of 60 percent from July 1, 2005, for 
degenerative joint disease of the right knee with total 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in 
April 2007 when they were remanded for additional evidentiary 
development and to cure a procedural error.  

The issue of entitlement to service connection for residuals 
of head trauma to include headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will inform the Veteran if any further action is 
required on his part.  


FINDINGS OF FACT

1.  Prior to December 29, 2003, the service-connected right 
knee disability was manifested by X-ray evidence of 
degenerative joint disease of the right knee.  

2.  Prior to May 6, 2004, the service-connected right knee 
disability was manifested by limitation of flexion of, at 
most 90 degrees, and no limitation of extension.  

3.  The Veteran underwent a right total knee arthroplasty on 
May 6, 2004.

4.  From to July 1, 2005, the residuals of the Veteran's 
right knee replacement are manifested by complaints of pain 
and limitation of motion but it is not shown that the 
symptoms more closely resemble that of an amputation of a 
lower extremity at the upper third of the thigh.

 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to December 29, 2003, for degenerative joint 
disease of the right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5003, 5260, 5261 (2009).  

2.  The criteria for an initial rating in excess of 20 
percent prior to May 6, 2004, for degenerative joint disease 
of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 
4, Diagnostic Codes 5003, 5260, 5261 (2009).  

3.  The criteria for an initial 100 percent schedular rating 
for degenerative joint disease of the right knee with total 
knee arthroplasty are met from May 6, 2004, to May 10, 2004.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.68, Part 4, Diagnostic Code 5055 (2009).  

4.  The criteria for an initial rating in excess of 60 
percent from July 1, 2005, for degenerative joint disease of 
the right knee with total knee arthroplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.68, Part 4, Diagnostic Codes 5055, 
5161 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased initial ratings for the disability on appeal.  
Specifically, the discussions in January 2006 and May 2007 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to an increased 
rating for degenerative joint disease of the right knee with 
total knee arthroplasty.   See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and he was provided with notice of the 
types of evidence necessary to establish a disability rating 
or an effective date for the disability on appeal in the May 
2007 VCAA letter. 

The Board notes that an initial rating claim, as is the 
current case, is generally considered to be a "downstream" 
issue from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates assigned 
for his right knee.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA examinations with respect to the issue on appeal were 
conducted during the appeal period.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as the most 
recent examinations are predicated on a full reading of the 
evidence in the Veteran's claims file.  The examinations 
reference pertinent evidence of record, to include the 
Veteran's self-reported medical history and review of the 
medical records.  Physical examination was conducted and the 
results of the range of motion testing were provided which 
are sufficient to allow the Board to accurately rate the knee 
claim.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination concerning the 
issue on appeal decided herein has been met.  38 C.F.R. 
§ 3.159(c)(4).  

As set out below, the Board is remanding the issue of 
entitlement to service connection for residuals of a head 
injury to include headaches in order to obtain outstanding 
Social Security records.  A review of the claims file reveals 
that the latest that the Veteran reported he began receiving 
benefits from Social Security Administration is November 
1998.  This is almost 4 years prior to the Veteran's 
submission of his right knee claim.  The Board finds that 
medical records dated almost four years prior to the date of 
submission of the claim could not change the outcome of the 
increased rating claim for the right knee.  The Board finds, 
therefore, that there is no need to obtain the Social 
Security records with regard to the right knee claim.  

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain and other knee 
symptomatology including restriction in the range of motion.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the appellant as a lay person has not been shown to 
be capable of making medical conclusions; thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
appellant is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that his knee was painful 
and that he experienced a restriction in the range of motion 
and in his activities.  The Appellant is not competent to 
provide a complex medical opinion regarding the etiology of 
the reported symptomatology.  See Barr.  


Entitlement to an increased rating for degenerative joint 
disease of the right knee with total arthroplasty

In August 2002, the Veteran submitted a claim of entitlement 
to service connection, in pertinent part, for a right knee 
disorder.  In January 2004, the RO granted service connection 
for degenerative joint disease of the right knee and assigned 
a 10 percent disability evaluation, effective August 15, 
2000.  The Veteran perfected an appeal of the original 
disability evaluation assigned by the RO in January 2004.  In 
September 2009, the RO granted an increased rating to 20 
percent for degenerative joint disease of the right knee, 
effective from December 29, 2003.  (A 100 percent schedular 
evaluation has been assigned from May 11, 2004, through June 
30, 2005.)  In July 2005, the RO granted an increased rating 
to 60 percent for degenerative joint disease of the right 
knee with total arthroplasty, effective from July 1, 2005.  
The Veteran has not indicated that he is satisfied with any 
of the disability evaluations assigned for the right knee and 
the issue remains on appeal.  

The service-connected right knee disability is currently 
evaluated under Diagnostic Codes 5003-5055.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis, established by X-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint (including the knee) or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. Section 4.71a, Diagnostic Code 5260, is applied for 
limitation of flexion in the leg.  Specifically, a 30 percent 
evaluation is assigned when there is flexion limited to 15 
degrees, a 20 percent evaluation is assigned when there is 
flexion limited to 30 degrees, and a 10 percent evaluation is 
assigned when there is flexion limited to 45 degrees.  Also 
for application is Diagnostic Code 5261 for limitation of 
extension of the leg, which provides a zero percent 
evaluation where extension is limited to 5 degrees, and a 
minimum compensable rating of 10 percent requires extension 
limited to 10 degrees.  A veteran can receive separate 
ratings for limitation of extension and flexion of the leg, 
if so warranted.  VAOPCGPREC 9-04.

38 C.F.R. Section 4.71a, Diagnostic Code 5257, provides for a 
10 percent rating for slight recurrent subluxation or lateral 
instability of the knee.  Higher evaluations are assigned for 
greater levels of recurrent subluxation or lateral 
instability.

Diagnostic Code 5055 provides the rating criteria for 
evaluating impairment arising from the prosthetic replacement 
of a knee joint.  For one year following the implantation of 
a knee prosthesis, a 100 percent disability rating is 
assigned.  Thereafter, the minimum disability rating which 
may be assigned, post-knee replacement, is 30 percent.  A 60 
percent disability rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The Board finds that an increased rating is not warranted for 
the service-connected right knee disability at any time 
during the appeal period with the following exception:  the 
Board grants a schedular 100 percent rating, pursuant to 
Diagnostic Code 5055, from May 6, 2004, the date of the 
Veteran's replacement surgery.  The RO assigned the 100 
percent rating from May 11, 2004, mistakenly believing it to 
be the date of the Veteran's surgery.  The Board takes this 
opportunity to correct this minor error.

There is no pertinent evidence dated prior to December 29, 
2003 which demonstrates that the Veteran's service-connected 
right knee is productive of limitation of flexion of 30 
degrees or less nor is there evidence demonstrating that the 
service-connected right knee disability is productive of 
limitation of extension to 15 degrees or more.  The 10 
percent evaluation which was assigned for this time period is 
based on the report of a December 2003 VA examination which 
indicated that there was X-ray evidence of degenerative joint 
disease of the right knee.  Under Diagnostic Code 5003, this 
warrants only a 10 percent evaluation as only one joint is 
involved.  

The Board further finds that there is no pertinent evidence 
demonstrating that the service-connected right knee warrants 
a rating in excess of 20 percent or more prior to May 6, 
2004.  

On VA examination in December 2003, it was reported that the 
Veteran was unemployed.  He reported his pain as 10+ whenever 
he got up to walk.  He had also reportedly fallen.  Physical 
examination revealed that the Veteran walked with an antalgic 
gait, favoring his right.  The range of motion of the right 
knee was approximately 90 degrees out of 135 degrees of 
flexion and extension was to 0 degrees.  X-rays revealed 
degenerative joint disease of the right knee.  The diagnosis 
was degenerative joint disease of the right knee.  This level 
of impairment in the range of motion of the right knee 
warrants a non-compensable evaluation under Diagnostic Code 
5260 or 5261.  

A December 2003 VA clinical record indicates the Veteran 
complained of bilateral knee pain, right worse than left.  He 
reported a locking sensation and pain with motion activity.  
Range of motion of the right knee was from 0 to 100 degrees.  
The ligaments seemed to be intact.  This level of impairment 
in the range of motion of the right knee warrants a non-
compensable evaluation under Diagnostic Code 5260 or 5261.  

A March 2004 VA clinical record indicates the Veteran 
complained of right knee pain and that the pain had been 
increasing the last two years.  The prior day, his pain 
became acutely worse.  Physical examination revealed that the 
range of motion was full but painful.  There was possible 
laxity of the lateral collateral ligament; otherwise the 
joint was stable.  The examiner did not quantify the extent 
of the painful motion of the right knee.  While it could be 
argued that the examiner intended to indicate that entire 
range of motion of the right knee was painful, the records 
dated prior to and subsequent to March 2004 do not document 
such a level of impairment.  Based on this, the Board finds 
that the single, somewhat vague reference to painful knee 
motion is insufficient to warrant a rating in excess of 20 
percent under either Diagnostic Code 5260 or 5261.  The 
totality of the evidence demonstrates that the range of 
motion of the right knee at this time more nearly 
approximates a non-compensable evaluation.  

In April 2004, the Veteran reported an episode of significant 
swelling two weeks prior and he also had locking symptoms.  
Range of motion was full extension to 90 degrees of flexion 
with a hard limit.  This level of impairment in the range of 
motion of the right knee warrants a non-compensable 
evaluation under Diagnostic Code 5260 or 5261.  

On VA examination in April 2004, the Veteran reported that 
his knee would lock-up or become stiff if he sat for a long 
time and then gets up to stand.  Prolonged sitting and 
standing produced knee pain.  The range of motion of the knee 
was from 0 to 130 degrees.  There was no laxity noted.  This 
level of impairment in the range of motion of the right knee 
warrants a non-compensable evaluation under Diagnostic Code 
5260 or 5261.  

A May 2004 VA clinical record indicates that the Veteran 
underwent a right total knee arthroplasty on May 6, 2004.  
Prior to this time, there is no evidence of record 
documenting a total knee arthroplasty.  An increased rating 
under Diagnostic Code 5055 cannot be assigned prior to this 
date, though the Board assigns a total schedular evaluation 
from this date, as the RO apparently erroneously believed the 
Veteran underwent surgery on May 11, not May 6.  To this 
limited extent only, the appeal is granted.  

The Board finds that an increased rating is not warranted for 
the service-connected right knee disability upon 
consideration of pain on use and during flares as well as the 
holding in DeLuca.  There is no evidence of record which 
indicates that the range of motion of the right knee is 
reduced to a level which warrants an increased rating at any 
additional time during the appeal period.  The records which 
do consider painful motion do not document such a level of 
impairment.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period when the service-connected 
right knee disability is evaluated under Diagnostic Code 
5257.  While the Veteran has subjectively reported that he 
has instability, this symptomatology has not been objectively 
confirmed.  With the exception of a clinical record dated in 
March 2004, all the medical evidence indicates that the 
Veteran's ligaments are not impaired.  While the Veteran is 
competent to report he experiences knee symptomatology, the 
Board finds the medical evidence of record weighs against a 
finding that the service-connected right knee is productive 
of subluxation or lateral instability.  The Board places 
greater probative weight on the medical evidence when 
considering if the knee joint is unstable.  The Board further 
notes that the complaints regarding the knee, with the 
exception of the presence of pain, are not consistently 
reported.  The Board finds this tends to support a finding 
that the knee is not manifested by subluxation or lateral 
instability.  Based on the medical evidence and the 
intermittent reports of the symptomatology, the Board finds 
the service-connected knee is not productive of any 
subluxation or lateral instability.  An increased rating is 
not warranted under Diagnostic Code 5257.  

The Veteran has reported locking of the knee.  The Board 
finds, however, that an increased rating is not warranted 
under Diagnostic Code 5258 which evaluates dislocated 
semilunar cartilage.  There is no competent evidence of 
record demonstrating that the service-connected right knee 
disability is manifested by dislocated semilunar cartilage.  
No health care professional has noted such a disability and 
the Board finds that the Veteran is not competent to provide 
an etiology for his reported knee locking.  

The Board finds that an increased rating in excess of 60 
percent is not warranted for the service-connected right knee 
from July 1, 2005.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.

The current 60 percent rating would apply if there was an 
amputation of the thigh, above the knee, at the middle or 
lower third.  38 C.F.R. Part 4, Diagnostic Code 5162.  
Amputation of a leg with defective stump and thigh amputation 
recommended or amputation not improvable by prosthesis 
controlled by natural knee action may also be assigned a 60 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Codes 5163 
and 5164.

The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. Part 4, Diagnostic Code 5161.  

A review of the evidence does not reflect the veteran's right 
knee disability to more closely resemble that of an 
amputation of a lower extremity at the upper third of the 
thigh.  

In September 2005, the Veteran complained of knee pain.  He 
reported that his knee felt worse after a total knee 
arthroplasty was performed on his right knee.  The assessment 
was chronic knee pain.  

A September 2005 statement included in the VA clinical 
records indicates the Veteran was seen for chronic knee pain.  
It was written that the Veteran continues to have significant 
bilateral knee pain despite a total knee arthroplasty in May 
2004.  The Veteran's level of pain and difficulty with 
ambulation remain unchanged for the past year and continued 
to render the Veteran unable to work.  The Veteran continued 
to require the use of assistive devices for ambulation.  

An X-ray of the right knee was interpreted as revealing an 
arthroplasty.  There were wire fragments through the patella 
from a presumed previous internal fixation.  There was no 
evidence of infection or loosening.  

On VA examination in July 2005, it was noted that the Veteran 
was unable to stand for more than a few minutes and unable to 
walk more than a 1/4 mile.  The Veteran complained of giving 
way, deformity, pain, stiffness, weakness and locking.  He 
experienced flares of pain of a moderate severity every two 
to three weeks which are productive of a reduction in the 
range of motion of the knee by 30 percent.  Range of motion 
of the right knee was flexion from 20 to 60 degrees.  
Repetitive testing was not possible due to knee pain.  X-rays 
were referenced as showing no evidence of infection, 
loosening or dislocation.  

On VA examination in February 2006, the range of motion of 
the right knee was from 0 to 75 degrees with pain present 
from 50 degrees to 75 degrees.  There was no evidence of 
ligamentous instability.  The examiner found that the Veteran 
was unemployable due to bilateral knee problems, degenerative 
joint disease of the lumbosacral and cervical spine, a right 
testicle varicocele and diabetes mellitus type 2 which was 
not fairly controlled with current medication.  

The Board finds that the above evidence demonstrates that the 
service-connected right knee, status post total knee 
arthroplasty, more nearly approximates, at most, amputation 
of the thigh, above the knee, at the middle or lower third.  
Although the Veteran currently requires the use of assistive 
devices, at times, for ambulation, he is able to ambulate up 
to a 1/4 mile.  He is not bedridden and does not require the 
use of a wheelchair.  The Board acknowledges that the 
evidence of record supports a finding that the Veteran's 
right knee disability results in complaints of pain.  
However, at his most recent (February 2006) examination, his 
right knee range of motion was noted to be 0 to 75 degrees 
with pain present from 50 degrees to 75 degrees.  There was 
no ankylosis.

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5161, 5162-5164, since the prosthetic right knee joint would 
not involve the upper third of the right thigh.  In other 
words, the 60 percent rating currently in effect for service-
connected right total knee replacement is the maximum 
assignable irrespective of the intensity of disability at the 
elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, a rating in excess of the 60 
percent rating for the residuals of the right total knee 
replacement is not assignable.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law).

The Board finds that an increased initial rating is not 
warranted for the service-connected degenerative joint 
disease of the right knee with total knee arthroplasty at any 
time during the appeal period, other than the Board's grant 
of a schedular 100 percent rating from May 6, 2004, the date 
of his right knee surgery.  A further staged rating is not 
appropriate.  Fenderson; supra.

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected degenerative joint disease of the right 
knee with total knee arthroplasty and the established 
criteria found in the rating schedule for evaluation of knee 
disabilities shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran complains primarily of pain and limitation of 
motion in his knee.  The Diagnostic Codes under which the 
knee is rated specifically take into account these factors.  
The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected right knee disability.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability other than in May 2004 when a total knee 
arthroplasty was performed.  The Board notes the Veteran was 
compensated at the 100 percent rate during this 
hospitalization.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the right knee disability, by itself, markedly impacted 
his ability to perform his job.  The medical evidence of 
record which finds that the Veteran is unemployable all 
indicates that the authors considered other disabilities in 
addition to the right knee problem.  There is no medical 
evidence of record which indicates that the Veteran is 
unemployable due solely to his service-connected right knee.   

In short, there is nothing in the record to indicate that the 
Veteran's service-connected right knee disability causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to December 29, 2003 for degenerative joint disease of 
the right knee is denied. 

A schedular 100 percent rating for degenerative joint disease 
of the right knee with total arthroplasty is granted from May 
6, 2004, to May 10, 2004, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent 
prior to May 6, 2004 for degenerative joint disease of the 
right knee is denied. 

Entitlement to an initial rating in excess of 60 percent from 
July 1, 2005, for degenerative joint disease of the right 
knee with total arthroplasty is denied.  


REMAND

A May 2000 letter from VA to the Veteran indicates that 
information received from the Social Security Administration 
shows the Veteran has been in receipt of Social Security 
benefits since November 1998.  In a January 2004 statement, 
the Veteran reported that he had not worked since 1994 and 
was approved for Social Security disability benefits around 
that time.  

The Social Security Administration (SSA) decision and the 
records upon which it was based have not been associated with 
the claims file.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain, to include SSA records.  See also Woods 
v. Gober, 14 Vet. App. 214, 222 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive 
as to an issue that must be resolved by VA, any relevant 
findings made by the SSA are evidence which must be 
considered.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  
Accordingly, a remand is in order so that the Veteran's SSA 
records may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
residuals of a head trauma to include 
headaches since his service discharge.  
After securing any necessary releases, 
obtain those records identified by the 
Veteran which have not already been 
associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  The AMC/RO should seek to obtain the 
SSA records pertaining to the Veteran's 
claim and any medical records relied upon 
to make its decision.  If, after making 
reasonable efforts, the AMC/RO cannot 
locate these records, it must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The AMC/RO must then: 
(a) notify the Veteran of the records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the issue of entitlement to 
service connection for residuals of a 
head injury to include headaches should 
be readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


